Citation Nr: 0511950	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-37 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
1994 for service connection for pulmonary emphysema, 
residuals of pneumonia and wedge resection of the upper lobe 
of the left lung.

2.  Entitlement to an initial rating in excess of 30 percent 
for pulmonary emphysema, residuals of pneumonia and wedge 
resection of the upper lobe of the left lung prior to January 
5, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
in November 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which awarded 
service connection for pulmonary emphysema, residuals of 
pneumonia and wedge resection of the upper lobe of the left 
lung and assigned an initial 30 percent disability rating, 
effective from February 7, 1994.

In a VA Form 21-4138 dated November 20, 2003, the veteran 
disagreed not only with the effective date, but also with the 
initial disability rating assigned.  The latter issue has not 
be adjudicated by the RO and as such requires the issuance of 
a statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board observes that, in a July 
2004 rating decision, the RO recharacterized the veteran's 
lung disorder as right lower lobe lung cancer and assigned a 
100 percent rating, effective from January 5, 2004, thus 
issue 2 has been described as listed above.

In a March 2004 letter, the RO informed the veteran that the 
veteran's radiation dose estimate will be revised and his 
previously denied claim for skin cancer due to exposure to 
ionizing radiation will be reviewed based on the revised 
estimate.

The issue of entitlement to an initial rating in excess of 30 
percent for pulmonary emphysema, residuals of pneumonia and 
wedge resection of the upper lobe of the left lung is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his` part.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  On November 9, 1988, the RO received the veteran's 
informal claim for service connection for exposure to 
ionizing radiation, he had already been diagnosed with 
various lung disorders to include pulmonary emphysema and 
pneumonia and had had a left lobectomy performed in 1962.

3.  On January  3, 1989, the RO received the veteran's formal 
VA Form 21-526 for service connection for a lung disorder due 
to exposure to ionizing radiation.

4.  In an October 1991 rating decision issued in November 
1992, the RO notified the veteran of the denial of service 
connection for left lung removal and his appellate rights.

5.  In a June 1992 letter, the RO notified the veteran that 
he might be eligible to have his service-connection claim 
based on ionizing radiation readjudicated by VA, if he 
responded prior to June 25, 1993 that he wanted it 
readjudicated with the assistance of an attorney.

6.  In April 1993, the veteran requested readjudication and 
the RO found the veteran eligible for such readjudication 
pursuant to DVB Circular 21-92-5.

7.  On June 25, 1993, the RO received a letter from an 
attorney dated June 24, 1993, indicating that the veteran had 
retained him to pursue his claim for readjudication of his 
radiation claim.

8.  In July 1993, the RO notified that veteran that, since 
his attorney's letter was not received until June 25, 1993, 
after the appropriate deadline, he did not qualify for 
readjudication.  The RO did not advise the veteran of his 
appellate rights.

9.  In an August 2003 decision, the Board found that service 
connection was warranted on a direct basis for a lung 
disorder, to include pulmonary emphysema, pneumonia, and left 
lobe lobectomy, as a residual of exposure to ionizing 
radiation during service.

10.  In an October 2003 decision, issued in November 2003, 
the RO awarded service connection for pulmonary emphysema, 
residuals of pneumonia and wedge resection of the upper lobe 
of the left lung and assigned an initial 30 percent 
disability rating, effective from February 7, 1994, the date 
of receipt of a VA Form 21-4138 from the veteran asking to 
reopen his service-connection claim for ionizing radiation.


CONCLUSION OF LAW

The criteria for assignment of an effective date of November 
9, 1988 for the grant of service connection for pulmonary 
emphysema, residuals of pneumonia and wedge resection of the 
upper lobe of the left lung have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, the present claim is governed 
by both VAOPGCPREC 5-2004 and VAOPGCPREC 8-2003.

In this case, there is no evidence that could be obtained 
that would have any effect on the outcome of this claim.  
There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an award of 
compensation based on an original, or reopened, claim "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (2004).  
Therefore, even if evidence did exist pre-dating the claim 
that showed service connection was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the claim was ultimately received.

Even so, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  He has, by information letters including 
ones dated in May and December 2003, a rating action, and an 
October 2004 SOC, been advised of the VCAA, the evidence 
considered in connection with his earlier effective date 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
Moreover, the veteran and his representative have provided 
argument in support of his appeal, thus curing (or rendering 
harmless) any previous omissions.  Finally, in light of the 
above and the Board's decision granting an earlier effective 
date of November 9, 1988 for entitlement to service 
connection, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
his earlier effective date claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

I.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  

A.  Service Connection

As extant at the time of the October 1991 and 2003 rating 
decisions, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. 
§ 3.303 (1991, 2003).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 19.117, 19.118, 19.119, 19.120, 19.121, 19.123 (1991), 
[38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 19.192, 19.193 (1991) [38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2004)].

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notice of a benefits determination by the RO.  See 
38 C.F.R. § 19.114 (1991) [38 C.F.R. § 19.25 (2004)].  

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1991, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1991, 2004).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).



C.  Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1988, 1991, 2004).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1988, 1991, 2004).  

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim.  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (1988, 1991, 2004).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1988, 1991, 2004).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400.  Thus, the date of an award based upon an original 
claim or a claim to reopen a final adjudication can be no 
earlier than the date of receipt of the application for the 
award in question.  38 C.F.R. § 3.400 (1988, 1991, 2004).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2004).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).  Although an 
exception allowing the effective date to extend back to the 
date of the veteran's separation from service exists in cases 
where the application for benefits is received within a year 
of the veteran's separation from service, that exception is 
inapplicable to this case, since the veteran filed his 
original claim for service connection for due to exposure to 
ionizing radiation in November 1988, more than 40 years after 
his discharge from service.  

II. Analysis

Initially, the veteran asserted that the effective date for 
service connection should be prior to 1988.  Subsequently, 
the veteran stated that he should be awarded an effective 
date for service connection for his lung disorder back to 
January 3, 1989, the date he filed a formal claim for a lung 
disorder due to exposure to radiation.

The evidence of record shows that, on November 9, 1988, the 
RO received the veteran's initial informal claim for service 
connection for exposure to ionizing radiation.  At that time, 
he had already been diagnosed with various lung disorders, 
including pulmonary emphysema and pneumonia, and had had a 
left lobectomy performed in 1962.  The same month the RO sent 
the veteran a letter enclosing a VA Form 21-526.  On January 
3, 1989, the RO received the veteran's formal VA Form 21-526 
for service connection for exposure to ionizing radiation.  
Among the disorders listed on his VA Form 21-526 were: 
"pneumonia every spring until 1/2 of lung was removed in 
1962," "bronaxises since 1950's," lungs covered with 
blisters 1955," and "now severe empheysema."  In a June 
1990 rating decision, the RO denied entitlement to service 
connection for skin cancer, basal cell carcinoma, as a 
residual of exposure to ionizing radiation during service but 
did not adjudicate the issue of service connection for a lung 
disorder.  In August 1990 and August 1991, the veteran 
specifically requested that action be taken on his other 
service-connection claims, including that for a lung 
disorder.  In an October 1991 rating decision and its 
November 1991 notice letter, the RO denied his claim for 
service connection for left lung removal due to exposure to 
ionizing radiation and advised him of his appellate rights, 
noting that the medical evidence did not establish any 
relationship between his lung disorder and exposure to 
ionizing radiation.  The medical evidence of record at that 
time did include diagnoses of emphysema and pneumonia and 
noted that a left lobectomy had been performed in 1962.

However, before that decision could become final, in a June 
1992 letter, the RO notified the veteran that he might be 
entitled to have his claim for benefits based on ionizing 
radiation exposure readjudicated as a result of the decision 
in National Association of Radiation Survivors(NARS) v. 
Derwinski, 782 F. Supp. 1392 (N.D. Cal. 1992), and, if 
successful on his claim, he would be entitled to benefits 
dating from his first claim for disability compensation 
concerning a disease which resulted from his exposure to 
radiation during atmospheric nuclear tests, or the date upon 
which his radiogenic disease became manifest, whichever came 
later.  But to qualify, he had to respond prior to June 25, 
1993 that he wanted his claim readjudicated with the 
assistance of an attorney.  In April 1993, the veteran 
requested readjudication and the RO found the veteran 
eligible for such readjudication pursuant to DVB Circular 21-
92-5.

On June 25, 1993, the RO received a letter from an attorney 
dated June 24, 1993, indicating that the veteran had retained 
him to pursue his VA claim for readjudication of his ionizing 
radiation claim.  In July 1993, the RO notified that veteran 
that, since his attorney's letter was not received until June 
25, 1993, after the appropriate deadline, he did not qualify 
for readjudication.  The RO did not advise the veteran of his 
appellate rights.  

In a December 2000 decision, the Board determined that the 
veteran's claim of entitlement to service connection for a 
lung disorder, to include pulmonary emphysema, pneumonia, and 
a left lobectomy, was well grounded and remanded the case to 
the RO for additional development and readjudication.  In an 
August 2003 decision, the Board found that service connection 
was warranted on a direct basis for a lung disorder, to 
include pulmonary emphysema, pneumonia, and left lobe 
lobectomy, as a residual of exposure to ionizing radiation 
during service.  This decision was based on the facts that 
the veteran's participation in Operation CROSSROADS made him 
a "radiation exposed veteran" within the meaning of 
38 C.F.R. § 3.309(d)(3), a current diagnosis of emphysema and 
past diagnoses of pneumonia and a calcified granuloma that 
required resection of the left upper lung lobe, and two 
private treating physician opinions linking the veteran's 
chronic lung disease either in whole, or in part, to his 
exposure to his exposure to ionizing radiation during 
service.  

In an October 2003 decision implementing that decision, 
issued in November 2003, the RO awarded service connection 
for pulmonary emphysema, residuals of pneumonia and wedge 
resection of the upper lobe of the left lung and assigned an 
initial 30 percent disability rating, effective from February 
7, 1994, the date of receipt of a VA Form 21-4138 from the 
veteran asking to reopen his service-connection claim for 
ionizing radiation.  

As noted above, the October 1991 rating decision did not 
become final.  That decision, goes back to the veteran's 
original informal claim for service connection filed on 
November 9, 1988, as clarified in his formal VA Form 21-526 
received on January 3, 1989.  Because the veteran indicated 
in April 1993 that he wanted his radiation claims 
readjudicated as discussed in the RO's June 1992 letter, and 
the RO determined the same month that he was eligible to have 
his radiation claims readjudicated pursuant to DVB Circular 
21-92-5, the RO should have readjudicated the veteran's claim 
and as such the October 1991 decision did not become final.  
Even assuming that, because the veteran had not stated in his 
April 1993 submission that he had retained an attorney as 
required by DVB Circular 21-92-5, the Board finds that the 
veteran's attorney's letter dated June 24, 1993 and received 
on June 25, 1993, also was timely and met the June 25, 1993 
deadline.  This is so because, under 38 C.F.R. § 20.305(b) 
(1992), computation of the time limit for filing, where as 
here the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA, or June 20, 1993, well before the stipulated 
deadline of June 25, 1993, contrary the RO's July 1993 
letter.  Moreover, since the July 1993 letter failed to 
advise the veteran of his appellate rights, the veteran's 
claim remained pending from November 1988 until August 2003, 
when the Board issued a decision granting service connection.

Thus, the effective date for the award of service connection 
for pulmonary emphysema, residuals of pneumonia and wedge 
resection of the upper lobe of the left lung is based on the 
date of receipt of the veteran's original informal claim, 
November 9, 1988 and the fact that the veteran already had 
been diagnosed with the claimed lung disorders before 
submitting his service-connection claim in 1988.  See 38 
C.F.R. § 3.400(a), (b).  Because the record does not reflect 
any earlier communication from the veteran, which may be 
construed as a claim for service connection for a lung 
disorder due to exposure to radiation; and because the 
veteran first initiated a claim, in November 1988, which is 
more than a year following his date of separation from 
service in October 1947, November 9, 1988, is the earliest 
date which may be assigned for the award of service 
connection for pulmonary emphysema, residuals of pneumonia 
and wedge resection of the upper lobe of the left lung.  Id; 
see also 38 U.S.C.A. § 5110(a), (b)(1) (West 2002).


ORDER

An effective date of November 9, 1988, for the award of 
service connection for pulmonary emphysema, residuals of 
pneumonia and wedge resection of the upper lobe of the left 
lung is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

As noted above, a VA Form 21-4138 dated November 20, 2003 
from the veteran is a notice of disagreement (NOD) with 
regard to an October 2003 rating decision, pertaining to the 
issue of entitlement to an initial rating in excess of 30 
percent for pulmonary emphysema, residuals of pneumonia and 
wedge resection of the upper lobe of the left lung.  The RO 
has yet to discuss this issue in a separate SOC.  Where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, the issue should be remanded to 
the RO for appropriate action.  Manlincon, 12 Vet. App. at 
240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
The Board notes that the criteria for rating disorders of the 
respiratory system were changed effective October 7, 1996 and 
both the former and revised rating criteria should be 
considered.  Moreover, because the present appeal arises from 
an initial rating decision, which established service 
connection and assigned an initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following:

The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 30 percent for pulmonary 
emphysema, residuals of pneumonia and 
wedge resection of the upper lobe of the 
left lung, to include consideration of 
staged ratings and all applicable rating 
criteria.  The veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
veteran and his representative, if any, 
the requisite period of time for a 
response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


